Exhibit 12.1 Lowe's Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data Fiscal Years Ended On February 2, February 1, January 30, January 29, January 28, Earnings: Earnings Before Income Taxes $ Add: Fixed Charges Less: Capitalized Interest ) (4 ) Adjusted Earnings $ Fixed Charges: Interest Expense1 Rental Expense2 Total Fixed Charges $ Ratio of Earnings to Fixed Charges 1Interest accrued on uncertain tax positions is excluded from Interest Expense in the computation of Fixed Charges. 2The portion of rental expense that is representative of the interest factor in these rentals.
